DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Reason for Allowances
Claims 1-20 are allowed.

Regarding independent claim 1: 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach  " determining a PUCCH resource for a hybrid automatic repeat request acknowledgement (HARQ-ACK) signal based on one of the first PUCCH resource offset and the second PUCCH resource offset, wherein the PUCCH resource for the HARQ-ACK signal is determined based on the first PUCCH resource offset when the first subframe belongs to the first set of subframes and the PUCCH resource for the HARQ-ACK signal is determined based on the second PUCCH resource offset when the first subframe belongs to the second set of subframes”  as substantially described in independent claim 1. These limitations, in combination with the other features of claim 1, are not taught nor suggested by the prior art of record. Accordingly, applicant’s claim is allowed for these reasons and for the reasons recited by the applicant remarks filed on April 05, 2021.

Regarding independent claim 2: 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach  " determining a PUCCH resource for a hybrid automatic repeat request acknowledgement (HARQ-ACK) signal based on one of the first PUCCH resource offset and the second PUCCH resource offset, wherein the PUCCH resource for the HARQ-ACK signal is determined based on the first PUCCH resource offset when the first subframe belongs to the first set of subframes and the PUCCH resource for the HARQ-ACK signal is determined based on the second PUCCH resource offset when the first subframe belongs to the second set of subframes”  as substantially described in independent claim 2. These limitations, in combination with the other features of claim 2, are not taught nor suggested by the prior art of record. Accordingly, applicant’s claim is allowed for these reasons and for the reasons recited by the applicant remarks filed on April 05, 2021.

Regarding independent claim 6: 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach  " wherein the processing circuitry is configured to determine a PUCCH resource for a hybrid automatic repeat request acknowledgement (HARQ-ACK) signal based on one of the first PUCCH resource offset and the second PUCCH resource offset, wherein the PUCCH resource for the HARQ-ACK signal is determined based on the first PUCCH resource offset when the first subframe belongs to the first set of subframes and the PUCCH resource for the HARQ-ACK signal is determined based on the second PUCCH resource offset when the first subframe belongs to the second set of subframes”  as substantially described in independent claim 6. These limitations, in combination with the other features of claim 6, are not taught nor suggested by the prior art of record. Accordingly, applicant’s claim is allowed for these reasons and for the reasons recited by the applicant remarks filed on April 05, 2021.

Application’s independent claims 11, 16 are allowed for the same reason as set forth above.

Application’s dependent claims 2-5, 7-10, 12-15, 17-20 are allowed for the same reason as set forth above for their respective independent claim.

Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        /JAE Y LEE/Primary Examiner, Art Unit 2466